UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended December 31, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File No. 000-31639 INTERAMERICAN GAMING, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) RACINO ROYALE, INC. (Former Name, Former Address and Former Fiscal Year, if changed since last Report) Nevada 88-0436364 (State or Other Jurisdiction ofIncorporation) (I.R.S. Employer Identification No.) 144 Front Street West, Suite 700 Toronto, Ontario, Canada M5J 2L7 (Address of Principal Executive Offices) (416) 477-5656 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated file [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of February 12, 2009: 66,781,886. InterAmerican Gaming, Inc (Formerly Known As Racino Royale, Inc.) INDEX PART I Financial Information Item 1. Condensed Financial Statements (unaudited) Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Operations and Comprehensive Loss 4 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II. Other Information Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities And Use Of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8-K 14 Signatures 15 2 PART I.
